Citation Nr: 1531246	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for headaches and, if so, whether service connection for headaches should be granted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a low back condition and, if so, whether service connection for a low back condition should be granted.

3.  Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD) prior to December 17, 2013.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The November 2011 rating decision granted service connection for PTSD and assigned an evaluation of 30 percent effective August 24, 2011 and denied service connection for low back pain.  The June 2013 rating decision denied service connection for headaches.

On the Veteran's November 2013 VA Form 9, he requested the opportunity to testify at a videoconference hearing.  The hearing was scheduled for January 23, 2015, and the Veteran was notified in writing in advance of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his failure to appear.  The hearing request therefore is deemed withdrawn. 38 C.F.R. § 20.702(d) (2014).

The issue of entitlement to an earlier effective date back to 2007 was raised by the record in a January 2012 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a low back condition and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in February 2008 denied service connection for headaches.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final February 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

3.  The Veteran's headaches had their onset in service.

4.  A rating decision issued in February 2008 denied service connection for low back pain.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

5.  Evidence added to the record since the final February 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back condition.

6.  Throughout the appeal period, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied the Veteran's claim of service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
3.  The Veteran's headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The February 2008 rating decision that denied the Veteran's claim of service connection for a low back condition is final.  38 U.S.C.A. § 7105(c) (West 2014).

5.  New and material evidence has been received to reopen the claim of service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for headaches and a low back condition.  A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

A.  Headaches

The Veteran's claim for service connection for headaches was most recently denied in a February 2008 rating decision because the RO determined that, although there was a record of complaints in service for headaches, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.  The February 2008 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since February 2008, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for headaches, including January 2013 and November 2013 VA examinations and VA treatment records.  Specifically, the January 2013 VA examiner diagnosed mixed headaches and the November 2013 examiner diagnosed migraines.  VA treatment records from April 2012 to December 2013 showed complaints of headaches.

The absence of evidence of a current headache disability was the element of service connection upon which the prior denial was based.  The VA examinations and VA treatment records relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for headaches for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

B. Low back condition

The Veteran's claim for service connection for low back pain was most recently denied in a February 2008 rating decision because the RO determined that, although there is a service record indicating a history of low back pain, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by the evidence following service.  The RO concluded that in the absence of an underlying disability, pain itself was a symptom and not a disability for which service connection may be granted.  The February 2008 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since February 2008, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for a low back condition.  Specifically, at the January 2013 VA examination, the examiner diagnosed scoliosis of the lumbar spine.  Additionally, VA treatment records in 2012 show diagnoses of lower back pain, lumbar radiculopathy, facet syndrome, sacroiliac joint pain, lumbar perispinal spasms and mild degenerative disc disease.

The absence of evidence of a current low back disability was the element of service connection upon which the prior denial was based.  The VA examination and VA treatment records relate to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a low back condition for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay reports as to the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service treatment records in July and December 2003 show that the Veteran complained of headaches on and off since his return from service in the Persian Gulf.  

The January 2013 VA examination shows a diagnosis of mixed headaches.  The examiner noted the Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month.  The November 2013 VA examiner diagnosed migraine headaches.  VA treatment records show a diagnosis of mixed possibly migrainous headaches in October 2012 and multiple complains of headaches from April 2012 to December 2013.

The Board acknowledges that the January 2013 and November 2013 VA examiners provided negative nexus opinions.  However, the Veteran reported in his October 2012 VA treatment record that he has had headaches since service.  The Board finds the Veteran's account of the onset of his headaches and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the Veteran's competent and credible statements, his current diagnoses from his VA examiners and VA treating physician, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a chronic headache disorder is warranted. 

III.  Higher Rating Claim

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

By way of background, a November 2011 rating decision granted PTSD and assigned a 30 percent rating, effective August 24, 2011.  A November 2013 rating decision increased the Veteran's service-connected PTSD to 50 percent effective August 24, 2011.  A January 2014 rating decision increased the Veteran's service-connected PTSD to 100 percent effective December 17, 2013.  The Veteran contends that his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher disability rating.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 100 percent rating for PTSD since December 17, 2013.  
In August 2011 VA treatment records, PTSD was diagnosed.  The Veteran reported that he worked as a correctional officer and was planning to quit due to anger problems and difficulty tolerating job stress.  He reported that he lived alone and had few friends and interactions outside of work.  The mental status examination showed that he was appropriately groomed, guarded and tense but cooperative with the interview, his thoughts were rational and goal directed, he denied lethal ideation or psychotic symptoms, his mood was depressed with restricted affect, and his judgment and insight appeared intact.  His GAF was 45.

At the October 2011 VA examination, the examiner diagnosed PTSD.  The Veteran reported a history of violent behavior described as a tendency to lash out at people for no reason, but no history of suicide attempts.  The Veteran described his relationship with his father as somewhat distant, and his relationship with his mother and sibling as good.  In regard to his employment, the Veteran reported that he worked as a prison guard for four years, but indicated his relationship with his supervisor and coworkers were poor.  He also worked as a postman for a year and a half and noted that his relationship with his supervisor and coworkers there was poor and he did not get along with people at work.  He reported that since he developed his mental condition there have been major changes in his daily activities as he stays at the house and does not do anything and is tired and depressed.

His mental status examination showed orientation within normal limits, appearance and hygiene appropriate, behavior appropriate, anxiety and anger throughout the interview, communication within normal limits, abnormal speech which occurred intermittently and was pressured speech, concentration was within normal limits, and no panic attacks.  The examiner noted there was delusional history which was present intermittently, including that the Veteran believed the US government was out to get him.  At the time of the examination there were no delusions.  The examiner noted hallucination history present intermittently, including hearing his commander's voice ordering him to go to a certain post, but no hallucinations were observed at the time of the examination.  The examiner noted no obsessive compulsive behavior, thought process was appropriate, he was able to understand directions, did not have slowness of thought or appear confused, judgment was not impaired, abstract thinking was normal.  Memory was within normal limits, no suicidal or homicidal ideation.  The examiner also noted that the Veteran continued to have disruptive and destruction behaviors including continuing to drink, he continued to isolate himself from others, and at times he appeared to have worsening in his social and interpersonal relationships.  His GAF score was 51.  

In a February 2012 statement, the Veteran contended that his chronic PTSD prevented him from having a stable lifestyle and gainful employment.  August 2012 VA treatment records note a suicide attempt in April 2012, in which he tried to drive his car into a truck in an intersection.  In August 2012, the Veteran showed thoughts of death, sleeping problems, and difficulties in thinking.  A January 2013 VA treatment record showed that auditory hallucinations had decreased but he felt more paranoia than before.  At that time, he was pleasant and cooperative, showed appropriate mood and affect, denied suicidal or homicidal ideations, showed coherent and relevant speech, organized and goal directed thoughts, and good insight and judgment.

June 2013 VA treatment records showed a GAF of 40.  It was noted that he had two hospitalizations for suicidal ideation and a recent vague endorsement of suicidal impulsivity.  He described himself as isolated socially and reported visual hallucinations.  In August 2013, the Veteran reported hearing voices.  He was alert and oriented to place, time, and recent events his thought content was normal, and his insight and judgment were limited.  He had fair grooming and no suicidal or homicidal ideation.

October 2013 VA treatment records note that the Veteran was homeless.  He reported that he had not been taking his psychiatric medications since he lost his housing one month prior.  He reported trouble with memory and inability to manage his medications; however, he was able to recall the names of his medications.  He was alert and oriented to person and place only.  His speech was clear, coherent, and short.  The Veteran reported a history of tactile and visual hallucinations, his memory was within normal limits, and he had no compulsive or ritualistic behaviors.  He reported a history of panic attacks, one approximately two weeks prior.  He showed limited judgment and poor insight.  It was noted that the Veteran had no cognitive problems that would interfere with his comprehension of information presented but his emotional status might interfere with comprehension, attention and concentration.  His GAF was 45.

November 2013 VA treatment records showed that the Veteran was alert and oriented to time, place, and person, as well as general circumstances.  Speech was fluent, clear and at a normal rate; thoughts were logical and goal-directed; there was no evidence of psychosis or mania; no evidence of auditory, visual, tactile, or olfactory hallucinations; no suicidal or homicidal ideation; insight and judgment were not impaired; and there were no gross deficits in cognitive functioning.  His GAF was 40.

The Board finds that after resolving reasonable doubt in favor of the Veteran, the Veteran's PTSD symptoms more closely approximated a 100 percent rating.  The credible and competent evidence of record reveals that the Veteran has exhibited auditory, tactile and visual hallucinations; suicidal thoughts; disorientation to time; and memory loss.  Thus, in light of the competent and credible medical and lay evidence of record, the preponderance of the evidence shows that the Veteran's PTSD symptomology more closely approximates a 100 percent rating.  


ORDER

New and material evidence having been submitted, the claim for service connection for headaches is reopened.

Service connection for headaches is granted.

New and material evidence having been submitted, the claim for service connection for a low back condition is reopened.
Subject to the law and regulations governing payment of VA monetary benefits, a 100 percent rating for PTSD is granted effective August 24, 2011.


REMAND

A.  Low Back Condition

With regard to the claim for service connection for a low back condition, the Board finds that the Veteran may have multiple current back conditions.  With regard to the previous finding of congenital scoliosis, the Board acknowledges that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  It follows, therefore, that service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

In addition, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Thus, the presumption of soundness applies if a disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515.  In such cases, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, 

[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation. See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id. 

Here, the Veteran's July 2001 enlistment examination does not note a low back condition, and thus, he shall be presumed sound as to any low back condition(s).  

The January 2013 VA examiner provided a negative nexus opinion.  The examiner's rationale was that scoliosis was a problem for the Veteran at age 16 years old as seen through an x-ray done in 1998.  He further found that the x-ray done in 1998 compared to 2012 showed little change in curvature.  The examiner noted that the Veteran worked in law enforcement and for the USPS, both of which have fairly vigorous physical hiring requirements which he met.  The examiner noted he worked in these two fields more than twice as long as his military service period, thus it would appear more likely that his five years of physically demanding work would be more likely to accelerate his scoliosis than the two years of active service. 

The Board finds the January 2013 opinion inadequate because the examiner assumed that the low back condition existed prior to service.  As there was no evidence or diagnosis of a low back condition on his July 2001 entrance examination, the Veteran was sound at service entry as to his low back condition.  Additionally, a February 2004 service treatment records noted that the Veteran had a history of low back pain for one and a half years.  This service treatment record showing low back pain in service was not addressed in the examiner's rationale.

The examiner should also indicate whether the Veteran currently has a low back condition that is "more or less stationary in nature" (a defect) or "capable of improving or deteriorating" (a disease).  See VAOPGCPREC 82-90; Quirin, supra.  If the examiner determines that a diagnosed back condition is static and immutable, the examiner must opine as to whether there was a superimposed disease or injury in service.

B.  TDIU

The record reflects that the Veteran has not been able to work since December 31, 2011.  The Veteran's previous work experience included work as a city carrier for the postal service from March 2010 to December 2011 and as a prison guard from October 2004 to August 2008.  He also received an associate degree in June 2009.  

The Veteran's service-connected PTSD is evaluated as 100 percent disabling.  A Veteran may not receive a TDIU and a 100 percent rating for the same disability.  The United States Court of Appeals for Veterans Claims (Court), however, has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 
Aside from PTSD, the Veteran is service-connected for gastroesophageal reflux disease (GERD) rated at 0 percent disabling from July 8, 2013 and service connection for headaches was granted by the Board in this decision.  There is also a pending service connection claim for a low back condition.  Given VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities, without consideration of his PTSD.  As such, these issues are inextricably intertwined and adjudication of the TDIU claim also must be deferred pending adjudication of the Veteran's claim for service connection for a low back condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Additionally, there appears to be outstanding records pertaining to the Veteran's claims.  The claims file contains evidence that the Veteran received a vocational rehabilitation subsistence allowance from October 2012 to November 2012.  The claims file also contains evidence that the Veteran receives Social Security Administration (SSA) disability benefits.  However, no vocational rehabilitation records or SSA records have been obtained.  As those records may be pertinent to the Veteran's claims, they should be obtained on remand.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his low back condition(s), and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, such as friends and/or family members, who were contemporaneously informed of his in-service and post-service symptoms of his low back condition(s), and/or the impact of his service-connected disabilities, other than PTSD, on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Request the Veteran's Vocational Rehabilitation file.

4.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  Associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such. 

5.  After the above development is completed, provide the Veteran with a VA examination.  The claims files should be made available to and reviewed by the examiner.  The examiner should record the full history of the conditions, as appropriate.  The examiner should answer the following:

a. Diagnose all current low back conditions found to be present.

b. Provide an opinion as to whether any low back condition found to be present is capable of improving or deteriorating, or rather whether it is static and immutable.  If the examiner determines that a diagnosed back condition is static and immutable, the examiner must opine as to whether there was a superimposed disease or injury in service.

c. If the examiner concludes that the Veteran has a low back condition that existed prior to service, the examiner should indicate that likelihood that the disability worsened during service. 

d. If the examiner diagnoses the Veteran as having a low back condition that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during the Veteran's service, or within one year of his separation from service.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the service treatment record showing low back pain in service and Veteran's competent report of his symptoms during, and since service.

The rationale for all opinions expressed should be set forth in a legible report.

6.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


